Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s cancellation of claim 2 and the amendment to claim 1 and to claims 3-20.
Response to Amendment
The amendment filed on 09/14/2021 has been entered. Applicant’s amendments to the specification and claims have overcome each and every objection and the 112(b) rejection previously set forth in the Non-Final Office Action filed on 06/15/2021.

Reasons for allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention

Regarding the amended independent claims 1, 8, and 16,  

In regards to the amended independent claims 1, 8, and 16, the applicants’ arguments in pages 11-15 of the response filed on 09/14/2021 are persuasive.

Although the prior art of record, including Michael Aten et al. (US-20160280384-A1), discloses the following structural limitations: an engine nacelle, a first cowl panel, a second cowl panel, a high visibility panel latch, a latch mechanism, a latch handle, a first face, a second face, a visibility feature, a plurality of links, a hook body, an axle, an aerodynamic panel surface, a plurality of channels, a cutout, “a material configured to visually contrast”, latched state, and unlatched state. Additionally, the prior art of record, Including Michael Aten et al. (US-20160280384-A1), discloses the claimed structural interaction “the latch handle comprises a first face, a second face oriented away from the first face”, “a visibility feature formed in at least one of the  Michael Aten et al. (US-20160280384-A1) fails to teach the following claimed structural limitations: a trigger mechanism, a trigger plate, and an upper surface. Nor does the prior art of record teach or fairly suggest the following claimed structural interaction among the claimed structural limitations: “an upper surface extending between the first face and the second face”, “the latch handle further comprises a trigger mechanism configured to expose the visibility features relatively above an aerodynamic panel surface in response to depressing a trigger plate of the trigger mechanism”, and “a material […] located in the at least one of the plurality of channels or cutout”.

While the prior art or record, including Andres Hernandez (US-20160264250-A1), teaches an aircraft panel latch which includes the following claimed structural limitations: a latch mechanism, a latch handle, a first face, a second face, an upper surface, a plurality of links, a hook body, an axle, a plurality of channels, a cutout, a trigger mechanism, a trigger plate, an aerodynamic panel surface. But the prior art of record, including Andres Hernandez (US-20160264250-A1), does not teach the following claimed structural limitation: a visibility feature and “a material configured to visually contrast”. Nor does the prior art of record, including Andres Hernandez (US-20160264250-A1), teach or fairly suggest the following claimed structural interaction among the claimed structural limitations: “a visibility feature formed in at least one of the first face or the second face”, “a trigger mechanism configured to expose the visibility feature  […] in  response to depressing a trigger plate of the trigger mechanism”, “the visibility feature is exposed above the aerodynamic panel surface in response to pulling the latch handle”, and “ the visibility feature comprises at least one of a plurality of channels or a cutout formed in the at least one of the first face or the second face and a material configured to visually contrast with the at least one of the first face or the second face located in the at least one of the plurality of channel or cutout”.

Furthermore, the prior art, including Alain Porte (US-6824175-B2), teaches a device for indicating incorrect closure of the locking devices that are located in-between two fan cowls of an aircraft engine nacelle and including the following claimed structural limitations: a first cowl panel, a second cowl panel, a latch mechanism, a latch handle, a first face, a second face, a visibility feature, plurality of links, a hook body, an Alain Porte (US-6824175-B2), fails to teach or fairly suggest the following claimed structural limitations: an upper surface, a trigger mechanism, and “a material configured to visually contrast”. Nor does the prior art of record, including Alain Porte (US-6824175-B2),  teach or fairly suggest the following claimed structural interaction among the claimed structural limitations : “an upper surface extending between the first face and the second face”, ”the latch handle further comprises a trigger mechanism configured to expose the visibility feature relatively above an aerodynamic panel surface in response to depressing a trigger plate etc.”, and “the visibility feature is exposed above the aerodynamic panel surface in response to pulling the latch handle”, “the visibility feature comprises at least one of a plurality of channels or a cutout formed in the at least one of the first face or the second face and a material configured to visually contrast with the at least one of the first face or the second face located in the at least one of the plurality of channels or the cutout”, and “the first face and the second face are disposed relatively below the aerodynamic surface”.

Moreover, the prior art, including Andres Hernandez (US-20180128028-A1), teaches the claimed structural limitations: an aircraft, an engine nacelle, a first cowl panel, a second cowl panel,  a latch mechanism, a latch handle, a first face, a second face, an upper surface, plurality of links, a hook body, an axle, a trigger mechanism, a trigger plate, an aerodynamic panel surface, a plurality of channels, a cutout, a latched state, and an unlatched state and teaches the claimed structural interaction “the latch handle comprises a first face, a second face oriented away from the first face, an upper surface extending between the first face and the second face” and “a high visibility panel latch configured to removably couple to the first cowl panel and the second cowl panel” and “the first face and the second face are disposed relatively below the aerodynamic surface”. But, the prior art, including Andres Hernandez (US-20180128028-A1), fails to teach or fairly suggest the inventive concept of the claimed limitation “a visibility feature” and “a material configured to visually contrast” as claimed in the amended claims 1, 8, and 16 of the instant application and as shown and detailed in the disclosed specification. Nor does the prior art of record, including Andres Hernandez (US-20180128028-A1), teach or fairly suggest the following structural interaction among the claimed limitation: “a visibility feature formed in at least one of the first face or the second face”, “the visibility feature comprises at least one of a plurality of channels or a cutout formed in the at least one of 

Additionally, the prior art, including Kenneth E. Sessler (US-2783072-A), teaches the following structural limitations: a first cowl panel, a second cowl panel, a latched state, an unlatched state, a latch mechanism, a latch handle, a first face, a second face, an upper surface, a plurality of links, a hook body, an aerodynamic panel surface, a plurality of channels, and a cutout. But, the prior art, including Kenneth E. Sessler (US-2783072-A), fails to teach or fairly suggest the structural limitations of a trigger mechanism, a trigger plate, and the inventive concept of claimed limitation “a visibility feature” and “a material configured to visually contrast” as claimed in the amended claim 1, 8, and 16 of the instant application and as shown and detailed in the disclosed specification. Nor does the prior art of record, including Kenneth E. Sessler (US-2783072-A), teach or fairly suggest the following structural interaction among the claimed limitation: “a visibility feature formed in at least one of the first face or the second face”, “a trigger mechanism configured to expose the visibility feature relatively above an aerodynamic panel surface in response to depressing a trigger plate of the trigger mechanism”, “the visibility feature is exposed above the aerodynamic panel surface in response to pulling the latch handle”,  and “the visibility feature comprises at least one of a plurality of channels or a cutout formed in the at least one of the first face or the second face and a material configured to visually contrast with the at least one of the first face or the second face located in the at least one of the plurality of channels or cutout”.

The prior art, including Robert Grant et al. (US-10047549-B2), teaches a high visibility panel latch, a latch mechanism, a latch handle, a first face, a second face, an upper surface, a visibility feature, plurality of links, a plurality of channels, a cutout, “a material configured to visually contrast”, latched state, and unlatched state,  and teaches the claimed structural interaction “the handle comprises a first face, a second face oriented away from the first face, an upper surface extending between the first face and the second face” and “the visibility feature comprises at least one of a plurality of channels or a cutout”. But the prior art of record, including Robert Grant et al. (US-10047549-B2), fails to teach or fairly suggest the following structural limitations and as claimed in amended claims 1, 8, and 16:  a first cowl panel, a second cowl panel, a hook body, an axle, a trigger mechanism, a trigger plate, and an aerodynamic panel surface. Nor does the prior art, including Robert Grant et al. (US-10047549-B2), teach or fairly suggest the following claimed structural interaction among the claimed structural limitations: “the visibility feature is formed in at least one of the fist face or the second face”, “the visibility feature is exposed above the aerodynamic panel 

Claims 3-7, 9-15, and 17-20 are allowed due to depending on the allowable independent claims 1, 8, and 16 respectively.

The examiner can find no motivation to modify the latch of Michael Aten et al. (US-20160280384-A1), Andres Hernandez (US-20160264250-A1), Alain Porte (US-6824175-B2), Andres Hernandez (US-20180128028-A1), Kenneth E. Sessler (US-2783072-A), and Robert Grant et al. (US-10047549-B2) without employing improper hindsight reasoning and without destroying the intended structure and operation of their devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached PTO-892.
Christian Fabre et al. (US-20150300061-A1) teaches a latching system for securing the fan cowl doors of a nacelle of an aircraft. The latching system includes a hook latch and a handle that is painted with special paint to allow for good visibility when latch handle is in the open position. 
John J. Lee et al. (US-20160280383-A1) teaches a latching system of an aircraft nacelle. The latch mechanism includes a high visibility latch handle that is used to latch a left and a right fan cowl to each other. The high visibility latch handle uses bright color to be distinguishable from the fan cowls when disengaged.
Michael A. Fleming (US-10710736-B2) teaches an aircraft nacelle latching system that is used to latch the fan cowls of the aircraft. The latching mechanism provides for a more visible active indication system that mechanically links one or more latch assemblies to the visual indication.
Frank M. Burhans (US-4679750-A) teaches an aircraft latching system that is used to latch the cowls of an aircraft nacelle. 
Yves Halin (US-20050045767-A1) teaches an aircraft latching system that is used to latch the cowls of an aircraft nacelle. The invention provides for a safer, simpler, effective, and an inexpensive latching mechanism.
Hall Brian Joseph et al.  (GB-2267122-A) teaches a latch mechanism for an airplane engine nacelle that is used to hold the two fan cowl doors tightly together at the base of the nacelle. The invention introduces a latch arm and a pennant that is readily visible in poor lighting conditions due to being colored with fluorescent red color to be visible to the ground personnel and air crew and to alert them that the access doors are not in closed position.
Daniel J. Shetzer (US-20090173823-A1) teaches a latch assembly for an aircraft engine nacelle that is used to hold the first and second cowl doors into closed position. The invention introduces a red painted latch handle to be extra visible when the handle hangs down below the engine nacelle to indicate that the latch assembly is open.
Joaquin Gallego Pleite (US-20100006701-A1) teaches of a device that provides a warning signal when the fan cowl doors of an aircraft are no properly latched by the primary locking means. The invention introduces device with a panel that would hang vertically down from the aircraft fan cowl if the primary locking means of the fan cowl have not been properly latched or locked, the panel size and fluorescent color paint make it obvious by visional inspection that the primary locking means are not latched.
Guillaume Bulin (US-20150110619-A1) teaches a lateral locking mechanism that is configured to keep one of the two fan cowls of an aircraft nacelle in closed position. the invention allows for easy visual detection of a fan cowl when its in an open position. bright paint is applied to the inside of the fan cowl or the nacelle so that the colors will be highly visibly as soon as the fan cowls are no longer in closed position.
Joshua B. Frommer et al, (US-20180171664-A1) teaches an aircraft latch indication assembly that includes a latch and an indicator assembly. The invention introduces an indicator that extends from the exterior of the fan cowl when the cowl is in the open positions to provide a visual confirmation of whether the fan cowl latch is in the locked position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675